Citation Nr: 0730668	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral foot 
disorder (claimed as cold weather residuals of the feet), 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as due to an undiagnosed 
illness.

4.  Entitlement to service connection for chronic joint pain 
of all major joints, claimed as due to an undiagnosed 
illness.

5.  Entitlement to service connection for shortness of 
breath, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for bleeding gums, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for frequent diarrhea, 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic headaches, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
December 1992.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Board notes that the veteran's original claim included a 
claim for service connection for chronic skin rash.  See VA 
Form 21-526 received August 2003.  In the June 2004 rating 
decision, the RO granted service connection for onychomycosis 
of the toenails and feet (claimed as chronic skin rash) and 
assigned a noncompensable evaluation effective August 26, 
2003.  Though there is no evidence of record to suggest that 
the veteran has disagreed with the actions taken by the RO in 
regards to this claim, a review of his service medical and 
post-service treatment records reveal that the veteran has 
had varying problems with skin rashes in areas other than his 
feet.  As it is unclear whether the veteran intended to limit 
his claim for chronic skin rash to his feet, or whether he 
intended for other parts of his body to be evaluated, this 
matter is REFERRED to the RO for appropriate action, to 
include clarifying with the veteran what he intended when he 
filed the claim for service connection for chronic skin rash.  

The issues of service connection for GERD, chronic joint pain 
of all major joints, shortness of breath, bleeding gums, 
frequent diarrhea, and chronic headaches, all claimed as due 
to an undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 11, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to service connection for hypertension, claimed 
as due to an undiagnosed illness.  

2.  There is no medical evidence of record to indicate that 
the veteran has a bilateral foot condition other than the 
diagnosis of onychomycosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for hypertension, claimed as due to an 
undiagnosed illness.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for service connection for a bilateral foot 
disorder (claimed as cold weather residuals of the feet), 
claimed as due to an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On July 11, 
2007, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran that he 
wished to withdraw his appeal involving entitlement to 
service connection for hypertension, claimed as due to an 
undiagnosed illness.  See hearing transcript.  As the veteran 
has withdrawn his appeal, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  

The veteran contends that he has a bilateral foot disorder.  
He initially asserted that the claimed disorder was a 
residual of cold weather injury, and now claims the condition 
is due to an undiagnosed illness.  The veteran reported being 
exposed to cold weather while stationed in Germany between 
1985 and 1987, where he was deployed in the field for 
numerous trips of 30 to 45 days duration.  He indicates that 
it was always wet and cold such that he developed a tingling 
and burning sensation in his feet.  The veteran reports that 
he saw a doctor about the condition and was given cream and 
other medication.  He indicates that his condition did not 
improve upon his return to Fort Knox and that he received the 
same remedial treatment.  The veteran further reports that 
the problem persisted during his deployment to the Persian 
Gulf, where he again received the same treatment.  He 
indicates that he was told he had some type of possible 
fungal infection and peeling skin.  See July 2004 NOD; 
February 2005 VA Form 9; July 2006 statement in support of 
claim; July 2007 hearing transcript.

The veteran's service medical records reveal that he was seen 
in July 1992 with complaint of numbness in his big toes for 
two months.  He described the numbness as an off and on 
problem with shooting pain, and was assessed with numbness in 
his feet.  He was also seen in the podiatry department with a 
fungal growth under his toenails for eight to nine years.  A 
provisional diagnosis of onychomycosis was made.  See 
screening note of acute medical care; medical record.  The 
veteran was seen again in September 1992 in order to get a 
consultation with a podiatrist, at which time an assessment 
of onychomycosis was made.  When seen in the podiatry 
department that same month, the provisions diagnosis was 
onychomycosis of the bilateral feet, but an assessment of 
bilateral neuropraxia hallux was made.  See id.  

The post-service evidence includes a statement from the 
veteran's wife, who reports that she has known the veteran 
since 1989.  She indicates that the veteran developed foot 
pain after a tour of duty in Operation Desert Storm, which he 
continues to battle with on a daily basis.  See statement 
from R.L. received May 2005.  The veteran underwent a VA 
compensation and pension (C&P) general medical examination in 
April 2004, at which time he reported a fungal infection in 
both great toes for the past 15 years, as well as tingling 
and numbness in both feet.  Neurological examination revealed 
that the veteran's deep tendon reflexes were present and that 
there was no motor or sensory deficit.  The veteran was 
diagnosed with occasional tingling of both feet with no 
evidence of neuropathy and no cold injury.  

The post-service evidence also includes VA treatment records, 
which are devoid of any evidence that the veteran has a 
bilateral foot disability, though he continues to receive 
treatment for onychomycosis and other skin-related ailments.  
See e.g., dermatology outpatient notes dated October 2005 
(possible tinea pedis), December 2005 (probable gram negative 
toe web infection and nail bed (pseudomonas)), and February 
2006 (onychomycosis versus pseudo infection); see also 
January 2006 and December 2006 VA C&P skin disease 
examination reports.  

The Board notes that service connection was granted for 
onychomycosis of the toenails and feet in a June 2004 rating 
decision.  The Board also notes that the symptoms as 
described by the veteran related to his claim for a bilateral 
foot condition due to cold weather residuals and an 
undiagnosed illness very closely resemble the medical 
evidence related to his diagnoses of onychomycosis.  See July 
2007 hearing transcript.  Irrespective of these notations, 
there is no evidence that the veteran has a bilateral foot 
condition separate from his diagnosis of onychomycosis.  In 
the absence of evidence that the veteran currently has a 
bilateral foot condition, service connection is not warranted 
and the claim must be denied.  See 38 C.F.R. § 3.303 (2007); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
current disability).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate a claim for service connection; that VA would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claim.  See August 2003 letter.  He was later 
informed of the need to send any evidence in his possession 
that pertains to the claim in a January 2005 statement of the 
case (SOC).  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection in an April 
2007 supplemental SOC (SSOC).  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been obtained and he was afforded 
appropriate VA examinations in connection with his claim.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The claim of entitlement to service connection for 
hypertension, as due to an undiagnosed illness, is dismissed 
without prejudice.

Service connection for a bilateral foot disorder (claimed as 
cold weather residuals of the feet), claimed as due to an 
undiagnosed illness, is denied.  


REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's other claims, it finds that further development is 
needed before a decision can be issued on their merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007), are met.  

As an initial matter, the veteran testified that he served in 
the Southwest Asia Theater of Operations from January 7, 1991 
to May 13, 1991.  His DD 214 reflects that he received the 
Southwest Asia Service Medal with three bronze stars and the 
Kuwait Liberation Medal.  The RO, however, has not confirmed 
his service in the Southwest Asia Theater of Operations and, 
on remand, should do so.  

The veteran contends that he has GERD, chronic joint pain of 
all major joints, shortness of breath, bleeding gums, 
frequent diarrhea and chronic headaches, all as a result of 
an undiagnosed illness.  See August 2003 VA Form 21-526; July 
2004 NOD; February 2005 VA Form 9; July 2007 hearing 
transcript.  

The veteran's service medical records reveal that he sought 
treatment for joint problems (left ankle and elbow; right 
shoulder and knee; and sacroiliac joint pain), headaches, 
diarrhea, and lumbar back pain.  He also received dental 
treatment for gingivitis and apical periodontitis.  During a 
February 1992 examination, the veteran reported swollen or 
painful joints; frequent or severe headaches; shortness of 
breath; cramps in his legs; frequent indigestion; stomach, 
liver or intestinal trouble; bone, joint or other deformity; 
recurrent back pain; and "trick" or locked knee, but denied 
severe tooth or gum trouble.  The examining physician noted 
that the veteran had retropatellar pain syndrome of the left 
knee; chronic headaches for the past three months; occasional 
shortness of breath; gastroenteritis (GE); and recurrent 
lumbosacral strain.  See report of medical history.  

During the April 2004 VA C&P general medical examination, the 
veteran reported a history of GERD and occasional headaches.  
He was diagnosed with history of GERD, chronic headaches, and 
no bleeding or gingivitis of his gums.  The medical evidence 
associated with the claims folder subsequent to this 
examination, however, reveals that the veteran has been 
treated extensively for GERD at both a private and VA medical 
facility, and has received VA treatment for joint pains and 
myalgias, shortness of breath, diarrhea, headaches, shoulder 
joint problems, lumbar back pain and periodontitis.  See 
records from Premiere Medical Group; VA treatment records.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  The third requirement could be 
satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4) (2007).  

As discussed above, the veteran's service medical records 
document complaints of varying joint problems, headaches, 
diarrhea, lumbar back pain, gingivitis, and apical 
periodontitis, and the veteran reported swollen or painful 
joints; frequent or severe headaches; shortness of breath; 
cramps in his legs; frequent indigestion; stomach, liver or 
intestinal trouble; bone, joint or other deformity; recurrent 
back pain; and "trick" or locked knee during a February 
1992 examination.  Furthermore, the post-service medical 
evidence reveals that the veteran has been diagnosed with 
GERD and continues to seek treatment for joint pains and 
myalgias, shortness of breath, diarrhea, headaches, and 
lumbar back pain.  Other that GERD, these documented problems 
have not been diagnosed.  See VA treatment records.  

Based on the foregoing, the Board finds that the three 
elements of 38 C.F.R. § 3.159(c)(4) have been met and an 
examination should be scheduled.  In light of the fact that 
the veteran has claimed service connection due to an 
undiagnosed illness, the scheduled examination should be 
conducted in accordance with the appropriate guidelines.  The 
Board notes that even if the veteran does not meet the 
criteria for service connection on the basis of due to an 
undiagnosed illness, he is not precluded from establishing 
service connection on a direct basis.  See Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The Board also 
notes that service connection for a back disability was 
denied on a direct basis by rating decision dated March 2007.  
The veteran's testimony reveals that his claim for service 
connection for joint pain includes his back in addition to 
his hips, knees, and elbows.  See July 2007 hearing 
transcript.  

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records since April 2007.  

2.  Confirm the veteran's service in the 
Southwest Asia Theater of Operations.

3.  When the above development has been 
completed, schedule the veteran for 
appropriate examination(s).  If the 
veteran does not meet the criteria for 
undiagnosed illness for any of his 
claims, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any diagnosed disability is 
related to service.  The claims folder 
should be made available to the examiner 
for review, and the examiner should 
explain the reason(s) for the opinion(s) 
given.  

4.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


